    Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 1 of 14 PageID #: 32




              IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF WEST VIRGINIA

                                    Wheeling Division

DIANA MEY,
individually and on behalf of a proposed class,

        Plaintiff,

v.                                                       Civil Action No. 5:19-CV-237

JOHN DOE DEFENDANT I,
JOHN DOE DEFENDANT II, and
JOHN DOE DEFENDANT III,

        Defendants.

                     FIRST AMENDED CLASS ACTION COMPLAINT

                                    INTRODUCTION

        1.     Spoofed robocalls—calls generated by scam artists or scofflaw

telemarketers who manipulate automatic telephone dialing systems (ATDS) to conceal

their identities so they can bombard consumers’ phones and dupe them into answering—

are a scourge visited upon millions of Americans every day. The Federal

Communications Commission’s (FCC) chairman has described them as “real threats to

American consumers.”1




1
  See FTC and FCC Host Joint Policy Forum and Consumer Expo to Fight the Scourge of Illegal
Robocalls (March 7, 2018) https://www.ftc.gov/news-events/press-releases/2018/03/ftc-fcc-host-
joint-policy-forum-consumer-expo-fight-scourge.
                                              1
    Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 2 of 14 PageID #: 33




        2.    Numbers that do not and cannot exist (here, “48542154234,” an eleven-

digit number that is not and cannot be assigned to any telephone subscriber, and “000-

000-0000”), but nonetheless display on the recipient’s caller ID, are obviously spoofed.2

        3.    There is no legitimate reason to transmit a call from an eleven-digit or a

“000-000-0000” number, as no person or business could be assigned that number.3

        4.    Telephone carriers and telephone service providers know this, and can

easily identify and block these calls.4 They do not do so because these spoofed robocalls

make them millions of dollars—not only because they are paid for enabling the calls to

transmit through their systems, but also because they sell consumers call-blocking

services that help block spoofed robocalls and fix the very problem the carriers and

providers themselves have helped to create. These companies make money coming and

going from spoofed robocalls.

        5.    Here’s how the system works:

              a.      A spoofer, John Doe Defendant I (or “Defendant Spoofer”), pays a

                      provider, such as a VoIP (“voice over internet protocol”) company,

                      here John Doe Defendant II (or “Defendant Provider”), to place

                      thousands of calls practically simultaneously to consumers and make




2
  Some spoofed robocalls may be more difficult to identify because the numbers are disguised on
caller ID to appear to originate from a legitimate ten-digit telephone number.
3
  See Advanced Methods to Target and Eliminate Unlawful Robocalls, 32 F.C.C. Rcd. 9706,
9713 ¶ 20 (Nov. 17, 2017).
4
  Id. at 9709 ¶ 9.
                                               2
Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 3 of 14 PageID #: 34




                it appear to the call recipient that the call is coming from an

                obviously spoofed source.

          b.    Defendant Provider allows Defendant Spoofer to set the displayed

                number to an eleven-digit or “000-000-0000” number, which

                Defendant Provider knows is invalid and illegitimate, and no

                telephone subscriber could lawfully originate calls from such a

                number.

          c.    Defendant Spoofer uses Defendant Provider’s service to make

                hundreds of thousands or even millions of calls to consumers each

                day. In return, Defendant Spoofer pays Defendant Provider for the

                use of its platform for those unlawful purposes.

          d.    Defendant Provider pays a telephone carrier, here John Doe

                Defendant III (or “Defendant Carrier”) to connect the calls to the

                recipient.

          e.    Defendant Carrier also knows the eleven-digit and “000-000-0000”

                calls being placed through their system are illegitimate and invalid,

                and that no subscriber could lawfully originate calls from that

                number. Defendant Carrier could easily block the robocalls from

                being connected, 47 C.F.R. § 64.1200(k)(2)(i), but it elects not to

                because it profits from its financial arrangement with Defendant

                Provider, and placing the calls ensures that there is a market for the

                robocall blocking services that it sells to its customers.

                                         3
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 4 of 14 PageID #: 35




       6.     Each Defendant knowingly and willfully plays its role and completes the

critical steps necessary to make these calls.

       7.     Each performs an essential and inextricable role in placing and connecting

these unlawful calls to consumers.

       8.     Defendant Spoofer loads the fake caller ID into the system and takes the

initial step to place the calls. Defendant Provider and Defendant Carrier complete the

circuit. They know when these unlawful spoofed robocalls are being placed through their

systems, which effectively “light up” when the spoofer generates enormous numbers of

calls, all displaying an obviously false caller ID number. Defendant Provider and

Defendant Carrier could make simple programming changes to stop these obviously

spoofed robocalls from being transmitted. Nonetheless Defendant Provider and

Defendant Carrier willingly and knowingly transmit these calls with their obviously

invalid and unlawful caller ID numbers and connect the calls with consumers already

hounded by scores of other nuisance robocalls.

       9.     By their conduct, Defendants Provider and Carrier:

              a. Provided the avenue and means for Defendant Spoofer to generate

                  scores of robocalls from an obviously spoofed number;

              b. Willfully enabled fraudulent spoofing and knowingly offered their

                  services and allowed them to be used for unlawful purposes by

                  transmitting the calls to Ms. Mey and class members;

              c. Took steps necessary to physically place obviously spoofed robocalls to

                  Ms. Mey and class members;

                                                4
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 5 of 14 PageID #: 36




               d. Made the conscious decision to allow the obviously spoofed robocalls to

                   transmit to Ms. Mey and class members;

               e. Were active participants in placing, and took steps necessary to place,

                   obviously spoofed robocalls to Ms. Mey and class members;

               f. Controlled the sending of the spoofed robocalls, and could have easily

                   stopped them; and

               g. Were so involved in the placing of obviously spoofed robocalls to Ms.

                   Mey and consumers as to be directly liable for initiating those calls.

       10.     This is an action to determine the identity of these John Doe Defendants,

and hold them accountable for making these robocalls, which constitute serial violations

of federal law prohibiting autodialed telephone calls placed to cellular and residential

lines without consent.

                              JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2).

       12.     This Court also has federal question jurisdiction under 28 U.S.C. § 1331

because this action alleges violations of the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227 et seq.

       13.     The John Doe Defendants are subject to this Court’s personal jurisdiction

because the calls the Defendants made were made to Ms. Mey, a resident of West

Virginia, in this District.

       14.     Venue is proper in this District under 28 U.S.C. § 1391(b)–(d) because the

Defendants are deemed to reside in any judicial district in which they are subject to

                                               5
  Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 6 of 14 PageID #: 37




personal jurisdiction when the action is commenced, and the Defendants’ contacts with

this District are sufficient to subject them to personal jurisdiction. Venue is also proper

because the acts giving rise to this action occurred in and were directed to Ms. Mey in

this District.

                                           PARTIES

       15.       Diana Mey is a resident of Wheeling, West Virginia.

       16.       John Doe Defendant I, or Defendant Spoofer, is the person or entity that

orchestrated the scheme to transmit spoofed robocalls to Ms. Mey and class members.

       17.       John Doe Defendant II, or Defendant Provider, provided the telephone

services that John Doe Defendant I used to place spoofed robocalls to Ms. Mey and class

members.

       18.       John Doe Defendant III, or Defendant Carrier, is the telephone carrier that

leased the telephone lines to John Doe Defendant II used to place the obviously spoofed

robocalls to Ms. Mey and class members.

                      FACTS REGARDING THE CALLS TO MS. MEY

       19.       Ms. Mey received the following calls from “48542154234” on her personal

cellular telephone line, XXX-XXX-7346:

    Number          Date and time                       Description of call
  displayed on         of call
   Caller ID
 48542154234          12/14/2018    Caller with heavy accent, perhaps Indian, reaches Ms.
                       3:43 p.m.    Mey’s answering machine and says he is calling from
                                    Medicare. Ms. Mey hears others with similar accents in the
                                    background also saying they are calling from Medicare. The
                                    caller hangs up when he realizes he has reached an
                                    answering machine.


                                               6
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 7 of 14 PageID #: 38




 48542154234          12/15/2018    Ms. Mey answers the call, hears a pause, and then a man
                       1:42 p.m.    with a heavy accent comes on the line. The man says his
                                    name was “Michael,” and that he was calling from
                                    Medicare. Michael asked Ms. Mey if she had received a
                                    letter from Medicare in the last few days. Ms. Mey said she
                                    had not. Michael apologized and said he would like to
                                    inform Ms. Mey that Medicare was going to “de-active the
                                    red, white and blue card.” Ms. Mey hung up on the call.
 48542154234          12/25/2018    Ms. Mey answers this call on Christmas day, hears a
                      12:11 p.m.    momentary pause, and then hears call center background
                                    noise. She says hello several times, and the caller
                                    disconnects without saying anything.
 48542154234          1/4/2019      A similarly-accented man reaches Ms. Mey’s answering
                      4:43 p.m.     machine and says he is from Medicare. He hangs up once
                                    he realizes he has reached an answering machine.
 48542154234          1/24/2019     Ms. Mey answers, hears a pause, then call-center noise, and
                      3:51 p.m.     a heavily-accented man says he is calling from Medicare.
                                    Ms. Mey hangs up.
 48542154234          1/28/2019     Ms. Mey answers, hears a pause, then call-center noise, and
                      1:15 p.m.     the caller disconnects the call.
 48542154234           2/5/2019     Caller with heavy accent reaches Ms. Mey’s answering
                      11:28 a.m.    machine, and call-center noise can be heard in the
                                    background. He says he is from Medicare and disconnects
                                    when he realizes he has reached an answering machine.
 48542154234          3/6/2019      Caller reaches Ms. Mey’s answering machine, and call-
                      1:32 p.m.     center noise can be heard in the background. The caller
                                    disconnects the call.


      20.        Ms. Mey received the following calls on this same cellular telephone line

from numbers displaying “000-000-0000” on her caller ID:

    Number          Date and time                       Description of call
  displayed on         of call
   Caller ID
 000-000-0000         05/05/2017    Caller with a heavy accent, perhaps Indian, reaches Ms.
                      12:51 p.m.    Mey’s answering machine and asks for Julian. He says his
                                    name is Michael and it sounds like he says he is calling
                                    from Microsoft technical support. He hangs up when he
                                    realizes he has reached an answering machine.
 000-000-0000         05/30/2017    Ms. Mey answers there is a pause. Ms. Mey says hello
                      12:47 p.m.    again and a perhaps Indian-accented male asks if he is
                                    talking to Julian, Ms. Mey’s mother who had been deceased
                                    for 3 years. The caller says he is Adam and says he is


                                                7
Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 8 of 14 PageID #: 39




                            calling from Windows technical department. At that point,
                            Ms. Mey recognized the scam and hung up.
000-000-0000   01/02/2018   Ms. Mey answers and hears a pause before this prerecorded
               10:15 a.m.   message plays: “Hi this is Heather calling from the
                            cardholder services department. Are you struggling with
                            credit card debt? Then you need to be aware that the new
                            laws going into effect in October favor the credit card
                            companies and make it much tougher on consumers and the
                            big banks have just doubled your minimum payment
                            requirements. But there is something you can do about it.
                            The good news is that you're now eligible to lower your
                            interest rates on all your major credit cards which will save
                            you thousands of dollars a year. To qualify you need at
                            least two thousand five hundred dollars in debt and have at
                            least one account in good standing. But you must act now
                            before your eligibility expires. Please consider this your
                            final notice. Press one to lower your interest rates. To
                            lower your interest rates press one now.”

                            Ms. Mey pressed one to try to identify the caller, and then
                            heard another prerecorded message asking her to stay on
                            the line for a polltaker to ask a few more questions. A
                            perhaps Indian-accented male answered, said thanks for
                            responding, and asked how Ms. Mey is doing. Ms. Mey
                            hung up.
000-000-0000   01/09/2018   Caller reaches Ms. Mey’s answering machine and the same
                1:42 p.m.   prerecorded message as the one on January 2, 2018 played.
000-000-0000   01/11/2018   Caller reaches Ms. Mey’s answering machine and the same
                1:30 p.m.   prerecorded message as the one on January 2 and 9, 2018
                            played.
000-000-0000   01/29/2018   Male caller reaches Ms. Mey’s answering machine and says
               10:17 a.m.   he is calling from Medicare. He hangs up once he realizes
                            he has reached an answering machine.
000-000-0000   02/08/2018   Ms. Mey answers the phone and there is a pause and a
               10:19 a.m.   click, then a perhaps Indian-accented male says he is
                            calling from pain management center. He says he is calling
                            regarding Ms. Mey’s medical brace and pain cream. He
                            asks if Ms. Mey has Medicare and wants to know if she has
                            any back or shoulder pain and he can provide her with
                            braces and pain cream. He asks for the name of Ms. Mey’s
                            prescription drug plan. To determine the identity of the
                            caller, Ms. Mey feigns interest. She asks for the name of his
                            company, and he replies, “Pain Management Center.” Ms.
                            Mey asks where the company is located, and he replies, “In
                            your state.” Ms. Mey asks for an address, and he says he is
                            not allowed to give out that information. Ms. Mey can hear

                                        8
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 9 of 14 PageID #: 40




                                call center chatter in the background. She tells him not to
                                call her again, and hangs up.
 000-000-0000    02/13/2018     Ms. Mey answers and hears a pause and a click, and then a
                  4:44 p.m.     perhaps Indian-accented male says he is calling from the
                                pain management center regarding topical pain cream. Ms.
                                Mey tells him to stop calling, and hangs up.
 000-000-0000    04/14/2018     Perhaps Indian-accented male caller reaches Ms. Mey’s
                  6:41 p.m.     answering machine and says he is with Global Technology
                                Solutions. He hangs up when he realizes he has reached
                                her answering machine, but he immediately calls back
                                before the recorder has a chance to reset.
 000-000-0000    04/14/2018     Caller reaches Ms. Mey’s answering machine and breathes
                  6:42 p.m.     heavy once, then disconnects the call.
 000-000-0000    05/03/2018     Perhaps Indian-accented male caller reaches Ms. Mey’s
                 12:21 p.m.     answering machine and disconnects.
 000-000-0000    05/03/2018     Ms. Mey answers and there is a pause. Ms. Mey says hello
                  2:38 p.m.     again, and an Indian-accented male says this is a short
                                confirmation call to Ms. Mey, and he asks if she has
                                received her free pain cream and free massages from
                                Medicare. Ms. Mey tells him no, and he replied that
                                Medicare is providing her with free pain cream and pain
                                massages as a complimentary gift, she doesn’t have to pay
                                a single penny, and it will be directly delivered to her
                                doorstep through UPS Mail at no cost to her. He asks if she
                                has Medicare insurance and she tells him no, that she has
                                Blue Cross. He asks again if she has the red, white and blue
                                card and when she says no, she disconnects the call.
 000-000-0000    05/31/2018     Ms. Mey’s answering machine records a familiar
                  1:00 p.m.     cardholder services-type prerecorded message call: “Sarah
                                from Customer Services in reference to your current credit
                                card account . . . it is urgent that you contact us
                                immediately concerning your eligibility for lowering your
                                interest rate.”
 000-000-0000    09/19/2018     Ms. Mey answers, hears a pause, and then a familiar
                 10:33 a.m.     cardholder services-type prerecorded message. Ms. Mey
                                hangs up.
 000-000-0000    03/15/2019     Female caller reaches Ms. Mey’s answering machine and
                  6:38 p.m.     says she is calling to speak to Diana Mey but hangs up
                                when she realizes she has reached a machine.


      21.    Each call was obviously spoofed because it displayed an eleven-digit

number, or a “000-000-0000” number on the caller ID.



                                            9
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 10 of 14 PageID #: 41




       22.    Each call was placed in violation of the Truth in Caller ID Act of 2009,

which makes it “unlawful for any person within the United States, in connection with any

telecommunications service or IP-enabled voice service, to cause any caller identification

service to knowingly transmit misleading or inaccurate caller identification information

with the intent to defraud, cause harm, or wrongfully obtain anything of value.”

42 U.S.C. §227(e)(1).

       23.    Each call was placed using an ATDS because each was one of thousands of

calls placed by Defendant Spoofer almost instantaneously. Mass placement of calls in

this manner is only possible through an ATDS.

          FACTS REGARDING THE IDENTITY OF THE DEFENDANTS

       24.    Because the calls Ms. Mey received were obviously spoofed, she does not

know the identity of the John Doe Defendants. These Defendants are identifiable by

subpoenas—first to Ms. Mey’s carrier to identify John Doe Defendant III; then to John

Doe Defendant III to identify the provider, John Doe Defendant II; and then to John Doe

Defendant II to identify the spoofer, John Doe Defendant I.

       25.    The John Doe designation of each Defendant is a temporary place holder

until the true identity of the parties is ascertained through discovery.

                           CLASS ACTION ALLEGATIONS

       28.    Plaintiff brings this action under Rule 23 of the Federal Rules of Civil

Procedure and propose the following class definition, subject to amendment as appropriate:

       All persons to whom calls were made (1) by John Doe Defendants I, II, and
       III, (2) displaying caller ID “48542154234” or “000-000-0000,” (3) to the


                                              10
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 11 of 14 PageID #: 42




         person’s cellular telephone line, (4) at any time from four years before the
         filing of this action through the date of class certification.

         29.   Excluded from the Class are Defendants; any entities in which they have a

controlling interest; their agents and employees; and any Judge to whom this action is

assigned and any member of such Judge’s staff and immediate family.

         30.   The class members are identifiable through telephone records and telephone

number databases used to transmit calls to class members.

         31.   Numerosity is satisfied. There are hundreds of thousands of class members.

Individual joinder of these persons is impracticable.

         32.   There are questions of law and fact common to Plaintiff and to the proposed

class.

         33.   Plaintiff’s claims are typical of the claims of class members.

         34.   Plaintiff is an adequate representative of the class because her interests do

not conflict with the interests of the class members, she will fairly and adequately protect

the interests of the class members, and she is represented by counsel skilled and

experienced in class actions.

         35.   Common questions of law and fact predominate over questions affecting

only individual class members, and a class action is the superior method for fair and

efficient adjudication of the controversy.

         36.   The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to conduct such litigation.




                                             11
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 12 of 14 PageID #: 43




                                     LEGAL CLAIM

                 Violation of § 227(b)(1) for calls made using an ATDS

       37.    Section 227(b) of Title 47 of the United States Code regulates so-called

“robocalls”—calls made using an ATDS or an artificial or prerecorded voice.

       38.    The statute prohibits calls made to cellular telephones using an ATDS, with

an exception for certain emergency calls or calls placed with the prior express consent of

the called party. Id. § 227(b)(1)(A).

       39.    In other words, with respect to nonconsensual, nonemergency calls to

cellular telephone lines, ATDS calls are prohibited.

       40.    The TCPA requires prior “express consent” from the called party with

respect to calls placed to cellular telephone lines. Prior express consent is consent that is

clearly and unmistakably conveyed by the call recipient to the party placing the call;

implied consent is not sufficient.

       41.    Persons who receive calls in violation of these provisions may bring an action

to recover the greater of the monetary loss caused by the violation, or $500. Id. § 227(b)(3).

If the Court finds the Defendants willfully or knowingly violated § 227(b), the Court may

increase the award to up to $1500 per violation. Id.

       42.    Each Defendant violated 47 U.S.C. § 227(b)(1)(A) by making calls, either

directly or through the actions of others, using an ATDS to cellular telephone numbers

without the prior express consent of the called party.




                                             12
 Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 13 of 14 PageID #: 44




                                    RELIEF SOUGHT

       Plaintiff requests the following relief:

       1.     That the Court certify the class proposed above under Rule 23(b)(3) of the

Federal Rules of Civil Procedure;

       2.     For each violation of the TCPA, $500 awarded to Plaintiff and each class

member;

       3.     For each willful or knowing violation of the TCPA, $1500 awarded to

Plaintiff and each class member;

       4.     That the Defendants, and their agents, or anyone acting on their behalf, be

immediately restrained from altering, deleting or destroying any documents or records

which could be used to identify the members of the classes; and

       5.     That Plaintiff and all class members be granted such other and further relief

as is just and equitable under the circumstances.

       Jury trial demanded.

Dated: September 25, 2019           Respectfully submitted,


                                    ___/s/ John W. Barrett________
                                    John W. Barrett (WV Bar No. 7289)
                                    Jonathan R. Marshall (WV Bar No. 10580)
                                    Benjamin J. Hogan (WV Bar No. 12997)
                                    BAILEY & GLASSER LLP
                                    209 Capitol Street
                                    Charleston, WV 25301
                                    Telephone: 304.345.6555
                                    Facsimile: 304.342.1110
                                    JBarrett@baileyglasser.com
                                    JMarshall@baileyglasser.com
                                    BHogan@baileyglasser.com

                                              13
Case 5:19-cv-00237-JPB Document 9 Filed 09/25/19 Page 14 of 14 PageID #: 45




                            William “Billy” Peerce Howard
                            (pending pro hac vice admission)
                            THE CONSUMER PROTECTION FIRM
                            4030 Henderson Boulevard
                            Tampa, FL 33629
                            Telephone: 813-500-1500
                            Billy@TheConsumerProtectionFirm.com

                            Yvette Golan (pending pro hac vice admission)
                            The Golan Firm
                            2000 M Street, NW
                            Suite 750a
                            Washington, DC 20036
                            Telephone: 866-298-4150
                            YGolan@tgfirm.com




                                    14
